1
2
3
4
5                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
6                                        AT SEATTLE
7     YESENIA PACHECO, et al.,
                                                          Case No. C15-1175RSL
8                      Plaintiffs,
                                                          ORDER GRANTING IN PART
9            v.                                           PLAINTIFFS’ AMENDED
                                                          MOTIONS IN LIMINE
10    UNITED STATES OF AMERICA,
11                     Defendant.
12
13          This matter comes before the Court on “Plaintiffs’ Amended Motions in Limine.”
14   Dkt. # 109. Having reviewed the memoranda, declarations, and exhibits submitted by the
15   parties, the Court finds as follows:
16   1. Domestic Violence
17          The parties agree that evidence of domestic violence is not relevant to the liability
18   determination in this matter. Plaintiffs’ first motion in limine is GRANTED as to the first
19   phase of trial.
20   2. Citizenship or Immigration Status
21          The parties agree that evidence of plaintiffs’ citizenship and/or immigration status
22   is not relevant to the liability determination in this matter. Plaintiffs’ second motion in
23   limine is GRANTED as to the first phase of trial.
24
25   //
26
     ORDER GRANTING IN PART PLAINTIFFS’
     AMENDED MOTIONS IN LIMINE - 1
1    3. Testimony Regarding Incident That is Not Based on Memory
2           Medical Assistant (“MA”) Gloria Rodriguez does not recall her conversation or
3    interaction with plaintiff Yesenia Pacheco on September 30, 2011, but she may
4    nevertheless testify regarding her habits and practices when administering injections. She
5    has personal knowledge of her habits and practices, and “[e]vidence of a person’s habit . .
6    . may be admitted to prove that on a particular occasion the person . . . acted in
7    accordance with the habit . . . . The court may admit this evidence regardless of whether it
8    is corroborated or whether there was an eyewitness.” Fed. R. Ev. 406. Plaintiffs’ third
9    motion in limine is DENIED.
10   4. Sufficiency of Evidence of Habit
11          Almost three years ago the Court determined that there is sufficient evidence
12   regarding MA Rodriguez’ practice when administering injections to admit the evidence in
13   support of defendant’s claim of pattern or practice. Dkt. # 36 at 5-7. Plaintiffs’ fourth
14   motion in limine belatedly challenges the Court’s prior ruling, recharacterizing the
15   relevant conduct from “administering injections” to “injecting a patient with a vaccine or
16   medication in lieu of that which the patient was scheduled to receive” and arguing that the
17   conduct was not regular or frequent enough to be admitted as evidence of a habit.
18   Plaintiffs’ fourth motion in limine is DENIED for both procedural and substantive
19   reasons. It is procedurally improper as an untimely motion for reconsideration. On the
20   merits, plaintiffs’ recharacterization of the relevant conduct is unwarranted given the facts
21   and issues in this case. Plaintiffs’ fourth motion in limine is DENIED.
22   5. Evidence of Illegal Conduct to Excuse Negligence
23          Plaintiffs seek to exclude evidence or argument that would explain defendant’s
24   conduct on September 30, 2011, if the explanation involved a violation of state or federal
25   law. For example, plaintiffs argue that defendant should not be permitted to show that
26
     ORDER GRANTING IN PART PLAINTIFFS’
     AMENDED MOTIONS IN LIMINE - 2
1    Ms. Pacheco consented to a flu vaccination because there is no signed consent form in her
2    medical records, and the creation and maintenance of such a form is required by law. No
3    legal authority is provided for this extraordinary motion, nor would such a ruling be
4    logical. Whatever happened at NeighborCare Health on September 30, 2011, happened
5    regardless of whether the parties complied with all applicable legal requirements. While
6    the lack of a signed consent form in the medical records may undercut defendant’s
7    contention that Ms. Pacheco consented to the flu shot, it does not make consent an
8    impossibility. Ms. Pacheco could have orally consented, or her written consent form
9    could have been lost. Any regulatory violation that may or may not have occurred did not
10   alter the actual events at issue. Plaintiffs’ fifth motion in limine is DENIED.
11   6. Contributory Negligence
12          Plaintiffs seek an order excluding evidence or argument suggesting that one or
13   more of the named plaintiffs was contributorily negligent, based on a bare assertion that
14   there is no evidence to support the affirmative defense. Dkt. # 109 at 16. If that is the
15   case, no evidence will be offered. If, however, there is evidence of contributory
16   negligence, plaintiffs offer no justification for excluding it. Plaintiffs’ sixth motion in
17   limine is DENIED.
18   7. Consent Form
19          Plaintiffs seek to exclude all evidence or argument regarding Ms. Pacheco’s
20   alleged written consent to the flu vaccination because a signed form was not produced
21   during discovery. Plaintiffs do not accuse defendant of spoliating the evidence, but seek
22   an adverse inference or an exclusionary ruling because defendant has been unable to
23   locate the document. A signed consent form is simply one way to prove consent. While its
24   absence may undercut defendant’s contention that Ms. Pacheco consented to the flu shot,
25   it does not affirmatively prove a lack of consent. Plaintiff’s seventh motion in limine is
26
     ORDER GRANTING IN PART PLAINTIFFS’
     AMENDED MOTIONS IN LIMINE - 3
1    DENIED.
2    8. Recorded Statement
3           On January 9, 2012, the NeighborCare Health clinic manager recorded the
4    substance of her interview with MA Rodriguez regarding the events of September 30,
5    2011. In response to plaintiffs’ hearsay objection, defendant argues that the statements are
6    not hearsay if offered to rebut a charge of recent fabrication and/or are admissible as a
7    recorded recollection under Federal Rule of Evidence 803(5). Plaintiffs point out that, by
8    the time MA Rodriguez was interviewed, she had a motive to explain how Ms. Pacheco
9    came to get a flu shot rather than a Depo-Provera injection in a way that was consistent
10   with the standard of care and reduced, if not eliminated, MA Rodriguez’ fault in the
11   matter. The record as it currently stands does not allow the admission of the recorded
12   statements: defendant has not offered evidence from which one could conclude that the
13   original statements were made pre-motive or were an accurate reflection of MA
14   Rodriguez’ knowledge at the time. See Tome v. U.S., 513 U.S. 150, 157-60 (1995)
15   (finding a time frame embedded in Fed. E. Ev. 801(d)(1)(B) that imposes a pre-motive
16   requirement); Fed. R. Ev. 803(5)(C) (requiring that the recorded recollection “accurately
17   reflect[] the witness’s knowledge” in order to fall within the hearsay exception). The
18   Court reserves ruling on this motion in limine pending defendant’s efforts to lay a proper
19   foundation for the record’s admission.
20   9 and 10. Effect of Request for or Consent to a Flu Shot
21          Plaintiffs seek to prevent defendant from arguing that Ms. Pacheco’s alleged
22   consent to a flu vaccination justified MA Rodriguez’ failure to provide a Depo-Provera
23   injection. They correspondingly seek to exclude all evidence regarding Ms. Pacheco’s
24   alleged request for or consent to a flu shot as irrelevant and prejudicial.
25          The primary issue in the liability phase of this trial is whether defendant followed
26
     ORDER GRANTING IN PART PLAINTIFFS’
     AMENDED MOTIONS IN LIMINE - 4
1    the accepted standard of care. Plaintiffs will offer expert testimony tending to show that
2    the standard of care requires health care providers to provide the treatment or medical
3    services for which the patient has scheduled the appointment and that the provision of
4    some other treatment or service (such as a flu shot) without acknowledging the change in
5    the medical record does not satisfy that standard. Defendant will argue that, in the totality
6    of the circumstances, its conduct was reasonable and not negligent because Ms. Pacheco
7    understood (or should have understood) that she was getting a flu shot instead of the
8    Depo-Provera injection. The parties will be permitted to present their evidence regarding
9    the standard of care and make their arguments regarding whether the facts show that
10   defendant followed that standard. Plaintiffs’ ninth and tenth motions in limine are
11   DENIED.
12
13          Dated this 7th day of January, 2020.
14                                              A
                                                Robert S. Lasnik
15                                              United States District Judge
16
17
18
19
20
21
22
23
24
25
26
     ORDER GRANTING IN PART PLAINTIFFS’
     AMENDED MOTIONS IN LIMINE - 5
